DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS submitted on 11/24/2019, 12/19/2019, 07/30/2020, 01/11/2021, and 08/07/2021, and 09/19/2021 are in compliance and have been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 25-26, 30, 38-39, 46, 50-53, and 58-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al. (US PGPUB 2011/0263330).

As per Claim 1, Weston et al. teach a device for displaying in response to a physical phenomenon (Fig 8 Wand 100b), the device comprising: a sensor having an output that Fig 8 Elements 122, 124 and P0082, 0085, 0088); a display for visually displaying information to a person (Fig 8 Element 114 and P0089); a software and a processor for executing the software, the processor coupled to the sensor and to the display for displaying information in response to the sensor output (P0091-0096); a rechargeable battery connected to power the device (Fig 8 Element C1); an induction-based battery charger connected for contactless charging of the rechargeable battery (Fig 8 Element 162 and P0097, 0099); and an enclosure dimensioned and shaped as a handheld enclosure housing the sensor, the processor, the rechargeable battery, and the battery charger (P0076), wherein the battery charger comprises an induction coil for inductively receiving AC power when in an electromagnetic field for charging the rechargeable battery from the received AC power (P0097, 0099).

In a different embodiment, Weston et al. teach an electric actuator for affecting a physical movement connected to be powered by the rechargeable battery (Fig 9-11 Element 166 and P0103-0105); and the enclosure housing the electric actuator (Fig 9 Element 166 is shown as part of Wand 100c).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of an electric motion-type actuator into the motion-sensing embodiment (as taught by Weston et al.) in order to increase the reality and full immersion experience of the fantasy and gives users the feeling of practicing, performing and mastering "real" magic using a "real" magic wand (Weston et al. P0107).

As per Claim 2, Weston et al. further teach the device according to claim 1 (as described above), further comprising a battery compartment mechanically secured to the enclosure for housing the rechargeable battery (Fig 8 Element C1 is shown as part of Compartment 162).

As per Claim 4, Weston et al. further teach the device according to claim 1 (as described above), wherein the sensor comprises a motion sensor for sensing a position, orientation (P0082, 0085, 0088; Note that tilt can be considered an orientation), or motion of the device (P0082, 0085, 0088).

As per Claim 5, Weston et al. further teach the device according to claim 4 (as described above), wherein the motion sensor comprises an accelerometer attached to the enclosure (P0088, 0134).

As per Claim 25, Weston et al. further teach the device according to claim 1 (as described above), wherein the handheld enclosure further houses the display (P0076).

As per Claim 26, Weston et al. further teach the device according to claim 1 (as described above), wherein the processor is coupled to the display over a digital network (Since, per P0165, 0175-0176, logic controllers are used to impart corresponding visual effects, then this implies that the display that is used to impart such is in digital communication with such logic controllers]).

As per Claim 30, Weston et al. further teach the device according to claim 1 (as described above), further comprising an audible signaling component coupled to be controlled by the processor for emitting an audible sound indicating a status to the person in response to the sensor output (P0165, 0175-0176).

As per Claim 38, Weston et al. further teach the device according to claim 30 (as described above), wherein the hand-held enclosure further houses the audible signaling component (P0076).

As per Claim 39, Weston et al. further teach the device according to claim 30 (as described above), wherein the display is part of, a notebook computer, a laptop computer, a media player (Since, per P0089, 0165, 0175-0176, both visual and sound effects can be provided by the disclosed wand embodiment, then the wand itself may be reasonably interpreted as a media player), a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.

As per Claim 46, Weston et al. further teach the device according to claim 1 (as described above), further operative as a toy or game for an amusement of a person or a pet (Fig 27A shows element 100 being used as a wand [i.e. toy] by a person).

As per Claim 50, Weston et al. further teach the device according to claim 1 (as described above), further comprising in the enclosure an additional sensor coupled to the P0088; Note also magnetic tip 216 in Fig 17A-17C as used in conjunction with a magnetic reed switch).

As per Claim 51, Weston et al. further teach the device according to claim 50 (as described above), wherein information is displayed by the display in response to the sensed additional physical phenomenon by the additional sensor (As shown in the transitions of Fig 17A-17C with regards to the interaction between magnetic tip 216 and magnetic reed switch 218 and its corresponding visual light effect 220).

As per Claim 52, Weston et al. further teach the device according to claim 50 (as described above), wherein the additional sensor is an electric sensor that responds to an electrical characteristics or electrical phenomenon quantity in an electrical circuit (Fig 9-11 PiezoElement and P0101-0105).

As per Claim 53, Weston et al. further teach the device according to claim 52 (as described above), wherein the electric sensor comprises a voltage (P0104: Mechanical bending of the element 170 causes it to produce a corresponding voltage between output electrodes 176, 178) or current sensor.

As per Claim 58, Weston et al. further teach the device according to claim 1 (as described above), wherein the electric actuator is a motion actuator that comprises a motor (P0101, 0209) or a fan.

As per Claim 59, Weston et al. further teach the device according to claim 1 (as described above), further comprising a counter coupled to the processor for counting a number of events, and wherein the device is operative to display information is response to the counted events (P0139, 0260).

As per Claim 60, Weston et al. further teach the device according to claim 1 (as described above), further comprising in the enclosure a timer for measuring a time interval (P0092).

As per Claim 61, Weston et al. further teach the device according to claim 60 (as described above), wherein the information displayed is responsive to the measured time interval (P0092-0096).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al., as applied to claims 1-2, 4-5, 25-26, 30, 38-39, 46, 50-53, and 58-61 above, in view of Zheng (US PGPUB 2008/0153594).

As per Claim 3, Weston et al. teach the device according to claim 2 (as described above).


However, Zheng teaches an interactive entertainment system in which the base is provided with a battery compartment accessed by battery cover (P0058, 0108).
Weston et al. and Zheng are analogous art because they both disclose amusement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the motion-sensing embodiment (as taught by Weston et al.) with a battery compartment cover (as taught by Zheng) so that batteries can be housed and accessed there through (Zheng P0052, 0108).

Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al., as applied to claims 1-2, 4-5, 25-26, 30, 38-39, 46, 50-53, and 58-61 above, in view of Lutnick et al. (US PGPUB 2008/0300055).

As per Claim 40, Weston et al. teach the device according to claim 1 (as described above).

Weston et al. fail to teach further comprising a random number generator coupled to the processor and operative to output a random number, wherein the information is displayed in response to the random number.
P0096, 0647-0649).
Weston et al. and Lutnick et al. are analogous art because they both disclose amusement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the motion-sensing embodiment (as taught by Weston et al.) with a random number generator (as taught by Lutnick et al.) in order to employ such as part of an algorithmic approach to the outcome of a gaming function (Lutnick et al. P0096, 0647-0649).

Claims 54-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston et al., as applied to claims 1-2, 4-5, 25-26, 30, 38-39, 46, 50-53, and 58-61 above, in view of Solomon (US Patent No. 6,404,409).

As per Claim 54, Weston et al. teach the device according to claim 1 (as described above).

Weston et al. fail to teach wherein the sensor is a light sensor.
However, Solomon teaches a visual special effects display device in which a photocell [i.e. light sensor] is employed (Col 4 L 29-40; Col 7 L 1-3).
Weston et al. and Solomon are analogous art because they both disclose amusement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at as taught by Weston et al.) with a photocell (as taught by Solomon) in order to provide reserve power storage and/or intensity or operational control based on the ambient light (Solomon Col 7 L 1-3).

As per Claim 55, Solomon in the combination outlined above further teaches the device according to claim 54 (as described above), wherein the light sensor comprises a photocell (Col 4 L 29-40; Col 7 L 1-3).

Response to Arguments
Applicant's arguments with respect to Claim 1, filed 12/06/2021, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “a display for visually displaying information to a person”.
i.  The Examiner respectfully disagrees.  Applicant refers to the IR LED transmitter in Weston et al. P0089.  However, that same paragraph states that “of course, a wide variety of other wireless communications devices, as well as various optional sound and lighting effects may also be provided, as desired”.  Therefore, the distal end may accommodate other lighting effects and, as such, can act as a display since it could visually display such lighting effects.  Therefore, the Examiner respectfully submits that Weston et al. teach the argued limitation. 

b.  The prior art of record fails to disclose, teach, or suggest “displaying information in response to the sensor output”.
i.  The Examiner respectfully disagrees.  As an initial matter, it has been established that the IR transmitter in Westin et al. P0089-0090 can be used for visually displaying lighting effects (see response to previous argument).  With that in consideration, such transmitter is referenced as element 150 (see Weston et al. P0090).  It then follows, for example from Weston et al. P0091, that “the microprocessor may determine when each of the sensors 122, 124 are in an ON or an OFF state or when one of the sensors 122, 124 switches states. Based on the states of the sensors 122, 124, the microprocessor then outputs a signal to the transmitter module 150 that causes activation or deactivation of the transmitter module 150”.  Therefore, based on the sensor states, the lighting effects in Weston et al. P0089 would then be activated or deactivated.  As such, the Examiner respectfully submits that Weston et al. teach the argued limitation.

c.  The prior art of record fails to disclose, teach, or suggest “a rechargeable battery connected to power the device”.
i.  The Examiner respectfully disagrees.  As an initial matter, the Examiner clarifies that a capacitor can indeed be interpreted as a rechargeable battery since it is capable of holding a charge and being recharged.  The charge of a capacitor is maintained between two metallic plates separated by a dielectric and it can be supplied 

d.  The prior art of record fails to disclose, teach, or suggest “an induction-based battery charger connected for contactless charging of the rechargeable battery” and “an induction coil for inductively receiving AC power when in an electromagnetic field for charging the rechargeable battery from the received AC power”.
i.  The Examiner respectfully disagrees.  As an initial matter, the Examiner points to the response to the previous arguments as to the fact that Weston et al. element C1 is being referenced as the claimed rechargeable battery.  With that in consideration, 

e.  The prior art of record fails to disclose, teach, or suggest “an electric actuator for affecting a physical movement connected to be powered by the rechargeable battery”.
i.  The Examiner respectfully disagrees.  As an initial matter, the Examiner respectfully submits that the term “affecting” reasonably refers to act on, cause a change, or influencing.  As such, the claim has been interpreted such that a physical movement influences or is acted upon for powering purposes.  Regardless, Weston et al. 

Applicant's arguments with respect to Claim 2, filed 12/06/2021, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “a battery compartment mechanically secured to the enclosure for housing the rechargeable battery”.
i.  The Examiner respectfully disagrees.  The Examiner notes that while a typographic error was made as to the figure number (Fig 9), all element numbers were correct and a simple figure search would easily render that Fig 8 was the correct figure.  However, compartment 162 is clearly shown as housing capacitor C1 and, thus, since the mapping of the element number is correct then the claim is still deemed as properly rejected even in presence of a typographical error as to a figure number.  Note that all of the elements in 162 are part of the interior of the wand.  As such, the wand itself is an enclosure.  Therefore, the Examiner respectfully submits that Weston et al. teach the argued limitation.       



a.  The prior art of record fails to disclose, teach, or suggest “the handheld enclosure further houses the display”.
i.  The Examiner respectfully disagrees.  As an initial matter, the Examiner first clarifies that the arguments as to “a display” have been treated in the response to Claim 1 Argument a.  With that in consideration, Weston et al. P0076 clearly state that distal end 114 is part of wand 100 which comprises an internal cavity 116 (i.e. enclosure) “provided to receive and safely house various circuitry for activating and operating the wand and various wand-controlled effects”.  This would clearly include the “display” features discussed in Claim 1 Argument a.  Therefore, the Examiner respectfully submits that Weston et al. teach the argued limitation.       

Applicant's arguments with respect to Claim 38, filed 12/06/2021, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “the hand-held enclosure further houses the audible signaling component”.
i.  The Examiner respectfully disagrees.  Similar to the response to Claim 1 Argument a, the Examiner points to Weston et al. P0089 which states that “a wide variety of other wireless communications devices, as well as various optional sound and 

Applicant's arguments with respect to Claim 39, filed 12/06/2021, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “the display is part of, a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof”.
i.  The Examiner respectfully disagrees.  The Examiner sustains that, since per Weston et al. P0089, 0165, 0175-0176, both visual and sound effects can be provided by the disclosed wand embodiment, then the wand itself may be reasonably interpreted as a media player.  Therefore, the Examiner respectfully submits that Weston et al. teach the argued limitation.  



a.  It is impermissible to combine different embodiments of any one reference.
i.  The Examiner respectfully disagrees.  It is precisely the reason why a single reference 103 rejection is being raised to begin with the fact that different embodiments are being combined.  As an initial matter, and to clarify, the fact that features form different figures are being combined is not a matter of 102 or 103 and is not necessarily impermissible.  It all comes to the facts of the particular rejection at hand.  In the instant case, the Examiner has deemed that the different embodiments that are being combined in Weston et al. are such that an obviousness rejection under 35 U.S.C. 103 is more appropriate.  This is a permissible and general practice.  Therefore, the Examiner respectfully submits that the rejection is valid and proper.  

Applicant's arguments with respect to Claim 58, filed 12/06/2021, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  The prior art of record fails to disclose, teach, or suggest “the electric actuator is a motion actuator that comprises a motor or a fan”.
i.  The Examiner respectfully disagrees.  Weston et al. do teach a “motor mode” in which the taught piezo crystal would react mechanically when an electric field is applied.  More specifically, Weston et al. P0100 state that “FIG. 9 is a schematic 

Applicant's arguments with respect to Claim 3, filed 12/06/2021, have been fully considered but they are not persuasive. Applicant argues in substance:

a.  There is no reason to modify Weston et al. with Zheng.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Weston et al. fail to teach wherein the enclosure further comprising a securely removable cover for covering the battery compartment, so that when the cover is removed the battery compartment is accessible for replacing the rechargeable battery.  However, Zheng teaches an interactive entertainment system in which the base is provided with a battery compartment accessed by battery cover (P0058, 0108).  Weston et al. and Zheng are analogous art because they both disclose amusement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the motion-sensing embodiment (as taught by Weston et al.) with a battery compartment cover (as taught by Zheng) so that batteries can be housed and accessed there through (Zheng P0052, 0108).  Therefore, the Examiner respectfully submits that the rejection is valid and proper.  



a.  There is no reason to modify Weston et al. with Lutnick et al. and the Examiner’s rationale is hindsight-based.
i.  The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Weston et al. fail to teach further comprising a random number generator coupled to the processor and operative to output a random number, wherein the information is displayed in response to the random number.  However, Lutnick et al. teach a hand-controlled game system in which a random number generator is employed as part of the algorithmic function for arriving at the outcome of such (P0096, 0647-0649).  Weston et al. and Lutnick et al. are analogous art because they both disclose amusement systems.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the motion-sensing embodiment (as taught by Weston et al.) with a random number In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Therefore, the Examiner respectfully submits that the rejection is valid and proper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685